 Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 1 of 17 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

SAFETY VISION, LLC         §
                           §
     Plaintiff             §
                           §
VS.                        §                               CIVIL ACTION NO. ____________
                           §
HILLSBOROUGH AREA REGIONAL §
TRANSIT AUTHORITY          §
                           §
                           §
     Defendant             §
                           §                              JURY TRIAL DEMANDED


PLAINTIFF'S ORIGINAL COMPLAINT, APPLICATION FOR INJUNCTIVE RELIEF AND
                       DEMAND FOR JURY TRIAL

       Plaintiff, SAFETY VISION, LLC files this Original Complaint and Application for
Injunctive Relief complaining of Defendant, HART AREA REGIONAL TRANSIT
AUTHORITY (“HART”), a governmental entity, and in support thereof would respectfully
represent unto the Court as follows:
                                                     I.

                                                PARTIES

       1.      Plaintiff, Safety Vision, LLC (“SV”) is a Texas limited liability company which

maintains its principal office and place of business at 6100 Sam Houston Parkway North,

Houston, Harris County, Texas. The sole member of the LLC is Bruce H. Smith whose place of

residence and citizenship is 835 Echo Lane, Houston, Harris County, Texas.

       2.      Defendant, Hillsborough Area Regional Transit Authority (HART) is a

governmental organization formed pursuant to the Regional Transportation Authority Law, Ch.

163.565 et seq Florida Statutes, and was created as a legal entity in 1979 to be the regional

mobility provider to plan, operate and maintain public transit facilities in Hillsborough County,

                    Plaintiff's Original Complaint and Application for Injunctive Relief
                                                   Page 1
 Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 2 of 17 PageID 2




Florida serving the residents in the cities of Tampa, Temple Terrace, and parts of unincorporated

Hillsborough County.

       3.      HART may be served with process by delivering a copy of the summons and of

the Complaint to its chief executive officer “(CEO” or “Interim CEO”), Carolyn House Stewart,

at HART’s designated business address at 1201 E. 7th Avenue, Tampa, Hillsborough County,

Florida. Alternatively, HART may be served with process at that address by registered mail or

certified mail, return receipt requested, delivery restricted to addressee or upon such other

authorized person of HART.

       4.      The claims asserted herein are out of business done by HART in the State of

Florida. HART signed the Agreement (that is the subject of this suit) in Florida, and the parties

contemplated that the services and goods delivered by Plaintiff would be performable and, in

fact, were performed in Florida.

                                                    II.

                                             JURISDICTION

       5.      Based on the facts herein alleged, which are incorporated herein by reference,

jurisdiction is proper based upon diversity jurisdiction pursuant to 28 U.S.C. § 1332 as this suit

is between a Texas citizen [Safety Vision ] and a citizen of Florida [HART]. This Court has

jurisdiction over this controversy the amount in controversy, without interest and costs,

exceeds the sum or value specified by 28 U.S.C. § 1332.


       6.      The claims asserted herein are out of business done by HART in the State of

Florida. HART signed the Agreement (that is the subject of this suit) in Florida, and the parties

contemplated that the services and goods delivered by Plaintiff would be performable and, in

fact, were performed in Florida.


                    Plaintiff's Original Complaint and Application for Injunctive Relief
                                                   Page 2
    Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 3 of 17 PageID 3




                                                         III.

                                                       VENUE

           7.        Based on the facts herein alleged, venue is proper in the Middle District of Florida

as the Agreement which is the subject of the lawsuit was also made, executed and performable,

in part, in Tampa, Hillsborough County, Florida and the dispute involves the enforceability of

the terms, conditions and other provisions of said Agreement.

           8.        As alleged above, venue is also proper in this district as SV and HART

specifically agreed and stipulated that courts of competent jurisdiction sitting in Hillsborough

County, Florida have exclusive venue for all legal actions under or in any way relating to said
                 1
Agreement.

                                                         IV.

                                          EXHAUSTION OF REMEDIES

           9.        Pursuant to the terms of the contract between the parties, SV has pursued and

exhausted all administrative remedies prior to bringing this lawsuit.

                                                          V.

                                              BACKGROUND FACTS

           10.       This lawsuit is about enforcing an Agreement (“Agreement” or “Contract”) dated

January 7, 2019 incorporated herein by reference and is internally identified as VC00000781-

Transit Vehicle Camera System; the identification of the solicitation for bids by HART leading

up to the Contract is IFB-33201, dated October 19, 2018.

           11.       The Contract was awarded to SV to provide equipment and installation of digital

security cameras and recording devices in more than 280 HART owned public transport vehicles.

The firm/fixed contract price as agreed upon in the Contract, as modified, was $ 1,303,485.02.

1
    See, Agreement, Exhibit F, paragraph 25 (b)

                          Plaintiff's Original Complaint and Application for Injunctive Relief
                                                         Page 3
 Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 4 of 17 PageID 4




       12.     SV is a company engaged in the business for the sale of mobile video

surveillance, fleet and information management solutions for mass transit, school transportation,

law enforcement and other related industries.

       13.     SV markets, distributes, installs, services and sales a broad range of vision

monitoring systems for commercial, public and private vehicles, including but not limited to

mobile video products used to view, over closed-circuit monitors and wireless transmission,

activities in and around the usage of transport vehicles, and products and services related thereto.

       14.     In connection with its core business, SV provides hardware and software solutions

for these products and equipment to its customers, and as a component thereof, promotes

strategic placement and sales of its products in certain specialized markets and venues, directly

or with other product lines.

       15.     SV has been in the business of promoting and selling multiple product lines as an

independent sales representative and distributor of mobile cameras and surveillance systems

dating back to 1993, and has developed customer relationships on a national and international

scale dating back 27 years, long before the Agreement that is the subject of this lawsuit was

entered into in 2019.

       16.     Prior to the written Agreement, Defendant HART issued the solicitation request

for bids dated October 19, 2018 which included written specifications for the equipment, as

follows:

    • “Recording capacity shall have a minimum of 30 frames per second from a maximum of
      twelve (12) color video cameras.”

    • “Recording Time shall have a minimum of 30 days or up to 720 hours.”

    • “All cameras proposed must have a HD 720P resolution or better.”

These same specifications were likewise detailed in the Contract.

                     Plaintiff's Original Complaint and Application for Injunctive Relief
                                                    Page 4
 Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 5 of 17 PageID 5




       17.     The lawsuit is necessitated as a result of the sudden, unilateral action by HART

on November 1, 2019 when it wrongfully sought to “terminate” the Agreement by nakedly

asserting in a letter to SV an unspecified “default”. This letter notice was several months after

full performance of the Agreement by SV and acceptance of HART, and after more than 90 days

of failing to pay the amount owed (under the firm/fixed contract price set forth in the Agreement)

in the sum of at least $ 826,932, the balance due and owing prior to November 1, 2019.

       18.     Under Exhibit F, subparagraph 19(b) of the Agreement, the grounds for

Termination for Default provision expressly states:

               “(b) Termination for Default: If the Contractor does not deliver supplies in
               accordance with the contract delivery schedule, or, if the contract is for
               services, the Contractor fails to perform in the manner called for in the
               contract, or if the Contractor fails to comply with any other provisions of
               the contract, the Hillsborough Transit Authority may terminate this
               contract for default. Termination shall be effected by serving a notice of
               termination on the contractor setting forth the manner in which the
               Contractor is in default. The contractor will only be paid the contract
               price for supplies delivered and accepted, or services performed in
               accordance with the manner of performance set forth in the contract. If
               the Contractor defaults in performance of this contract HART has the
               right to withhold the disputed amounts.”

       19.     HART did not and has not complied with the above subparagraph 19 (b). There is

no question or dispute by HART that the supplies (camera equipment and recorders) were

delivered by SV in accordance with the contract delivery schedule. Further, there is no question

or dispute by HART that the services (installation) was performed in the manner called for in the

contract, and there is no question or dispute that HART did not specify or designate any material

provision of the contract that SV failed to comply with. In a word, no basis or grounds for

termination for default existed as of November 1, 2019, and clearly HART could not and did not

set forth the manner in which SV was in “default”.


                    Plaintiff's Original Complaint and Application for Injunctive Relief
                                                   Page 5
    Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 6 of 17 PageID 6




           20.       Under Florida’s Uniform Commercial Code, ¶ 672.607, (“UCC”) HART is

obligated to pay the full balance for the goods it has accepted, and HART is further precluded

from rejection of the goods accepted, and such acceptance cannot be revoked.

           21.       The November 1, 2019 letter from HART wrongfully asserted that SV was in

    “default”.     Despite immediate written request from SV, HART did not withdraw said

    unsupported proclamation, nor has it at any time specified in writing the alleged “default” as

    required in paragraph 19 (b) of Exhibit F under the Contract and as required by the UCC.

           22.       Prior to November 1, 2019, SV fully and completely delivered and installed the

    “services” and “supplies” as those terms are defined in the Contract, i.e. provide equipment and

    installation of digital security camera and recorders in approximately 280 HART owned

    vehicles 2. The items provided by SV and accepted by HART clearly conformed to the

    requirements of the solicitation IFB-33201 as set forth in paragraph 17 above, and the same

    specifications in the corresponding Contract. In fact, HART determined the technical

    acceptability of the equipment prior to and following installation of the equipment and at all

    times had ample opportunity to do so.

           23.       Following installation and full operation of the equipment, HART did not reject

    the equipment for it being non-conforming. Instead, HART continued its full utilization of all

    the installed and operating equipment for several months (prior to November 1, 2019) without

    payment of the outstanding amount owed to SV.

           24.       Following substantial completion of the Contract as scheduled, SV invoiced

    HART on June 19, 2019, and the full amount of the amount due under said invoice in the sum

    of $476,553.01 was paid by HART, without reservation or protest, in full on or before June 30,

    2019. Again, HART accepted the goods and services as delivered and performed by SV.

2
    The vehicles consisted of buses (fixed rate vehicles), paratransit vehicles and street cars.

                            Plaintiff's Original Complaint and Application for Injunctive Relief
                                                           Page 6
 Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 7 of 17 PageID 7




       25.     SV has been seriously aggrieved as a result of HART’s refusal and failure to pay

the sums past due and owing as set forth above. HART had accepted the services and supplies

during the period of installation of the equipment on more than 280 vehicles, beginning in April

2019 to substantial completion in June 2019. HART continues to fully use and enjoy those

services and supplies on an ongoing daily basis without material interruption, yet also without

payment of the remaining sums owed to SV as agreed upon.

       26.     Documents to substantiate the basis or ground for the contractual amount due and

owing include but are not limited to the documents in the possession of HART such as the

solicitation bid and Contract, the numerous acceptance installation forms signed by HART,

letters confirming that the equipment had been installed and operating, that the ancillary services

and supplies had been completed, and other like documents in the possession of HART. Further,

video and audio recordings in the possession of HART, including at least 5 actual events and

occurrences involving criminal activity occurring on or about the vehicles after May 1, 2019 but

prior to November 1, 2019, likewise demonstrate and substantiate HART’s full use and

enjoyment of the equipment.

       27.     In addition, SV’s attorney sent a letter dated November 8, 2019 to HART, a copy

of which is attached hereto as Exhibit A, to which HART did not reply. This letter was in reply

to HART’s November 1, 2019 letter thereby providing HART an opportunity to abide by the

Contract. Again, HART chose not to do so.

       28.     Further, following HART’s November 1, 2019 termination letter, HART did not

return the equipment to SV. Instead, HART’s unequivocal acceptance has continued to the

present by maintaining its possession and use and claiming its ownership of the equipment

without payment for the equipment. In short, there has been no revocation of acceptance by



                    Plaintiff's Original Complaint and Application for Injunctive Relief
                                                   Page 7
 Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 8 of 17 PageID 8




HART. At no time after November 1, 2019 has HART given any written notice to SV and has

not at any time given notice of revocation of its acceptance. Stated simply, revocation does not

exist as a matter of law.

       29.     Without a reply from HART, SV was left no choice but to follow the inept written

procedures under the Contract as written by HART and protect its rights by initiating a “claim or

dispute” to the Contracting Officer, the first step in a flawed administrative process. SV did so by

its letters to HART’s Contracting Officer of the Procurement Department, John Edmondson,

dated November 13, 19 and 20, 2019. Following said letters, HART refused to conduct the

administrative process in accordance with its terms; instead, HART engaged an outside attorney

to act as the “Contracting Officer”, (not an employee of HART and not from Procurement)

which it was not authorized to do. This third party outside attorney was not, by definition, the

“Contracting Officer” of HART per the written terms of the Contract

       30.     The Contract says “all claims or disputes by a Contractor …shall be submitted in

writing to the designated Contracting Officer of the Procurement Department for a

determination”. See, Contract, Exhibit F, § 20 (a). The term “Contracting Officer” is defined in

the Contract as the person executing the Contract on behalf of the Authority or his duly

appointed successor. This outside attorney did not sign the Contract on behalf of HART, nor

was he the duly appointed successor of the person who did sign the Contract.

       31.     Thereafter, this outside attorney (unauthorized Contracting Officer) conducted a

hearing on February 5, 2020 almost 3 months after the notice of the claim, and then issued a

“decision” on or about March 14, 2020. This decision was a nullity as it was not in accordance

with the Contract; the Decision was completely without validity, force or effect in resolving the




                     Plaintiff's Original Complaint and Application for Injunctive Relief
                                                    Page 8
    Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 9 of 17 PageID 9




contract dispute presented, and yet, the process of protecting its rights was at great cost and

expense to SV, and caused a delay of several months.

        32.      Following this so called administrative process 1st step, SV was required under

the Contract, to take administrative step 2, and immediately commence an appeal within 5 days

of the 1st “decision” to the CEO of HART 3, who was, under the terms of the Contract, to review

the decision. Instead, HART, after several more weeks of delay, engaged another outside

attorney to hear this 2nd phase of the administrative process. This person was likewise not

authorized under the Contract to do the function of the CEO. Yet, more than 2 months after that

hearing held on July 24, 2020, a decision was issued on October 1, 2020 that noted, in part, that a

significant part of the first attorney’s decision was unquestionably erroneous under the facts and

the law. In short, the administrative process as insisted upon by HART did not result in a

resolution of the dispute.

        33.      Based on the foregoing, SV has exhausted its contractual administrative remedies

under the Agreement.

        34.      In spite of its written contractual obligation to perform the Agreement and pay the

contract price as agreed upon, and even following the futile exhaustion of administrative

remedies, HART continues to keep and use the equipment yet refuse to honor the Contract.

Even more so now the elapsed time since November 1, 2019 underscores that HART accepted

the goods and did not (and has not) returned any of the goods to SV. In addition, HART, despite

written protest by SV, insisted on SV complying with the flawed administrative process for

review of HART’s egregious acts, yet HART itself did not comply with the purpose and intent of

the administrative process.


3
  By this date, HART had designated Carolyn House Stewart, as its interim CEO, following the abrupt resignation
of Benjamin Limmer, who had signed the Contract Modifications in May and June 2019.

                       Plaintiff's Original Complaint and Application for Injunctive Relief
                                                      Page 9
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 10 of 17 PageID 10




         35.      Upon information and belief, SV would show HART embarked on the foregoing

course of action for purposes of delay only, to wrongfully exercise dominion and control of the

equipment, and to exhaust SV at great cost and expense to SV without any intent on its part to

perform the Contract in accordance with its express terms and provisions and applicable law.

HART’s actions have caused and will continue to cause irreparable harm. Accordingly, SV is

compelled to institute the present proceeding and obtain legal and equitable relief to preserve the

status-quo as existed between the parties as of November 1, 2019, pending judicial resolution of

the issues presented herein.

         36.      The Agreement contains several provisions which are enforceable as a matter of

law as sales of goods are governed in Florida by the UCC. The UCC has specific rules on how

goods are deemed accepted by a buyer. Once the goods are accepted, the buyer must pay the
                                                                                                        4
contract rate for the goods accepted, See UCC 672.606. In addition, the Contract                            expressly

excluded any implied warranty for fitness. See, UCC 672.316.


         37.         HART, knew at the time of the Agreement, and all times since then, that the

Agreement was enforceable when made and continues to be enforceable despite HART’s efforts

to fabricate a “termination”, and then force SV to initiate a “dispute” or “claim” under

paragraphs 20 and 21 of Exhibit F of the Contract because of HART’s refusal to pay the contract

balance.




4
  See, Exhibit D, paragraph 4: All implied warranties of merchantability and "fitness for a particular purpose" are
excluded from any obligation contained in this contract.



                         Plaintiff's Original Complaint and Application for Injunctive Relief
                                                       Page 10
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 11 of 17 PageID 11




                                                    V.

                                       CAUSES OF ACTION

       As to each cause of action set forth below, SV incorporates herein the allegations

contained in paragraphs 1 through 37 above.

                                              Count One

                                         Breach of Contract

       38.     Without waiving its right to equitable relief, SV would show that HART has

breached the Agreement by failing and refusing to honor the material terms of the Agreement,

including but not limited to performance of its written terms for notices, termination, warranties

and the like. HART did not have any grounds to “terminate” the Contract on November 1, 2019

for “default” after SV’s full performance of it as there were no facts or basis that SV had

“defaulted”. Therefore, HART’s notice of termination is invalid and of no force or effect. As a

result of such breach, SV has sustained and will sustain in the future actual, incidental and

consequential damages in excess of the minimum jurisdictional limits of the Court, for which

amount it herein sues.

                                              Count Two

                                         Unjust Enrichment

       39.     Pleading in the alternative, and without waiving any count as alleged herein,

Plaintiff asserts a claim for unjust enrichment. Plaintiff provided the goods and services to

Defendant, and Defendant knew the goods and services were provided for compensation;

however, unknown to Plaintiff, Defendant intended to avoid payment for the services by

intentionally or knowingly securing Plaintiff’s continued ongoing performance of the services

and delivery of the goods by deception, threats or false token or intentionally or knowingly



                    Plaintiff's Original Complaint and Application for Injunctive Relief
                                                  Page 11
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 12 of 17 PageID 12




securing SV’s ongoing performance of the services and delivery of the goods by agreeing to

provide compensation and, after the services were rendered and goods delivered, refused and

failed to make payment after receiving notice demanding payment. As a result of the foregoing,

Plaintiff has sustained actual damages in the sum of at least $ 826,932, exclusive of interest,

statutory damages, incidental and consequential damages and attorney fees.

       40.    As alleged above, the facts support the elements of a claim for unjust enrichment

because (1) a benefit was conferred upon Defendant by the Plaintiff, (2) Defendant has fully

appreciated the benefit, and (3) the Defendant's acceptance and retention of the benefit under

circumstances that make it inequitable for it to retain it without paying the full agreed price

thereof.

                                             Count Three

                                              Accounting

       41.    SV demands a full accounting of all video and audio recordings of HART

attributable, directly or indirectly, to the ongoing use and enjoyment made by HART of the

equipment or those working in concert with it since at least May 1, 2019, including at least 5

instances prior to November 1, 2019 where HART captured images of persons presumably in the

act of committing crimes in or about the vehicles upon which SV equipment was installed.

Despite repeated written request, HART has refused to produce such recordings to SV.

       42.    Further, SV further requests that the Court order HART to immediately produce

its books and records of accounts, and notes of any meetings and all other documents evidencing

agreements with third parties for the purchase or potential purchase of any product lines and

equipment that are the same or similar to SV product lines and equipment as installed on the

HART vehicles as set forth in the Agreement, particularly any such documents showing



                    Plaintiff's Original Complaint and Application for Injunctive Relief
                                                  Page 12
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 13 of 17 PageID 13




proposals or bids by HART on such product lines and equipment since at least November 2019,

and proposed or actual contracts with others during the same time frame.

                                               Count Four

                                        Declaratory Judgment

       43.     To the extent it becomes necessary to give full effect to the Agreement, SV would

show that it is interested under a written contract or other writings constituting a contract (i.e.,

the Agreement); or whose rights, status or other legal relationships are affected by a contract

(i.e., the Agreement); and that a justiciable controversy exists between the parties which can be

resolved via a declaratory judgment. Accordingly, SV is entitled to declaratory relief under the

Declaratory Judgments Act and seeks a declaration as to the parties’ rights, status or other legal

relationships arising under the Agreement, including, inter alia, the enforceability of the

Agreement in accordance with its terms and applicable law.

                                 (Injunction Relief under Rule 65)

                              (i) Request for Temporary Injunction

       44.     As shown above, SV has clearly demonstrated a likelihood of success on the

merits of its claims against HART. The balance of equities between SV versus HART favors the

issuance of injunctive relief because to not issue injunctive relief would, in effect, sanction

HART’s ongoing wrongful conduct and would irreparably damage SV by allowing HART to

unilaterally continue to violate the Agreement and impermissibly permit HART to continue the

full use and benefit of the goods without payment as agreed upon.

       45.     A temporary injunction order against HART needs to be granted immediately to

avoid further irreparable harm to Plaintiff.           SV must protect the continued viability and

effectiveness of the audio and video recordings that HART has made, stored and used; if the



                     Plaintiff's Original Complaint and Application for Injunctive Relief
                                                   Page 13
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 14 of 17 PageID 14




equipment and recordings are not properly handled (if improperly or negligently removed from

the vehicles by HART or its agents), SV will be irreparably harmed.                      Both the quality and

functionality of SV’s equipment as may be evidenced by the recordings are critical evidentiary

elements in rebuttal to any claim by HART asserting a claim for “defect” or “default”. Therefore,

SV’s position in this proceeding will be directly and negatively affected by HART’s improper

disposition of SV’s equipment or other actions, such as ripping out or removing the units

installed on each vehicle without proper and full protection of the equipment and preservation of

the recordings.

       46.        Plaintiff has no adequate remedy at law. Defendant HART’s actions in breach of

the Agreement and its interference with Plaintiff’s contractual rights will continue to cause

Plaintiff irreparable harm without intervention and oversight by the Court. For the above and

foregoing reasons, Plaintiff seeks the immediate issuance of a preliminary injunctive order

against Defendant HART directing it to cease and desist from such activities that are contrary to

the express terms of the Agreement and applicable law.

       47.        Injunctive relief is necessary to preserve the status quo between the parties and

curtail further irreparable harm pending a final trial of the issues presented herein.

       48.        Unless Defendant HART and those under its control are temporarily enjoined, SV

will be irreparably injured, suffer loss and damage, which would include future unascertainable

economic loss at this time. Unless Defendant HART and those under its control are temporarily

enjoined, SV will have no adequate remedy at law. Additionally, such harm is imminent

because, upon information and belief, there is evidence that if injunctive relief is not issued,

Defendants HART and those under its control will soon engage in conduct such as ripping or




                       Plaintiff's Original Complaint and Application for Injunctive Relief
                                                     Page 14
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 15 of 17 PageID 15




negligently removing the several hundred units of equipment from the vehicles which will, in all

likelihood, result in further irreparable damage to SV.

                                                    VI.

                                        ATTORNEY'S FEES

       49.     HART’s conduct as alleged above has made it necessary for SV to employ the

undersigned attorneys to represent it in this lawsuit, thus entitling SV to recover its reasonable

and necessary attorneys’ fees in this action under the Agreement, for which amount it herein

sues. Additionally, and in the alternative, if declaratory relief becomes necessary, SV requests

that it be awarded its costs and reasonable and necessary attorney's fees.

                                                    VII.

                                    CONDITIONS PRECEDENT

       50.     All conditions precedent to SV’s right to recover as herein alleged, if any, have

been performed, have occurred or have been waived.

                                                   VIII.

                                           JURY DEMAND

        51.    SV requests a trial by jury and tenders the appropriate fee with this Petition or

Complaint.

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Safety Vision, LLC prays that the

Court grant the following relief:

       1.      Upon notice and hearing, enter a temporary injunctive order against HART that:

a) requires Defendant HART to immediately cease taking any action to remove any of the

equipment installed on the vehicles without proper oversight by a neutral 3rd party to take the

necessary steps to protect and preserve the equipment at the cost and expense of HART; b)



                     Plaintiff's Original Complaint and Application for Injunctive Relief
                                                   Page 15
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 16 of 17 PageID 16




require HART to provide a sworn and detailed inventory of all the equipment, supporting said

statement with still photographs and video showing the details of the equipment as situated on

each vehicle, including its present condition; c) requires HART to immediately make full and

complete duplicate copies of any audio and video recordings or other electronic material that

existed as of November 1, 2019 that derived from or include SV’s equipment and recorders

showing that the video surveillance equipment that HART had the full benefit, use and

enjoyment of dating back to the first installation in April 2019, did in fact capture evidence of

individuals caught in the act of committing a crime and usage by public law enforcement 5 ; and

d) prohibiting HART from further interference of SV’s contractual rights. Plaintiff seeks such

relief pending further hearing on this matter and further order of this Court;

         2.       And that upon final trial hereon, SV have and recover judgment for the damages,

declaratory relief, further injunctive relief, attorney’s fees, costs of court, prejudgment and post-

judgment interest at the maximum lawful rates; and

         3.       Award Plaintiff such other and further relief to which it may be justly entitled.

                                                       Respectfully submitted

                                                       /s/ Patrick J. McGettigan
                                                       Patrick J. McGettigan
                                                       Tx. State Bar No. 13624500
                                                       Federal I.D. * Applied for Admission
                                                       13625 Ronald Reagan Blvd.
                                                       Building One, Suite 100
                                                       Cedar Park, Texas 78613
                                                       512-476-1121 Telephone
                                                       512-748-8371 Mobile
                                                       512-476-1131 Facsimile
                                                       pmcgettigan@inhousegc.com

                                                       AND
5
  This evidence would show that HART was not having any issue with the usage of the installed equipment on more
than 280 vehicles, and, in fact, the installed equipment items were serving the purpose and intent of the parties to the
Contract.


                         Plaintiff's Original Complaint and Application for Injunctive Relief
                                                       Page 16
Case 8:20-cv-02556-CEH-JSS Document 1 Filed 11/02/20 Page 17 of 17 PageID 17




                                             /s/ Stefan R. Grow
                                             Stefan R. Grow
                                             Florida Bar No. 93585
                                             Seann M. Frazier
                                             Florida Bar No. 971200
                                             Parker, Hudson, Rainer & Dobbs, LLP
                                             215 South Monroe Street, Suite 750
                                             Tallahassee, Fl. 32301
                                             850-629-0575 Direct
                                             850-681-0191 Office
                                             sgrow@phrd.com
                                             sfrazier@phrd.com

                                             ATTORNEYS FOR PLAINTIFF,
                                             SAFETY VISION, LLC
                                             Trial Counsel




                Plaintiff's Original Complaint and Application for Injunctive Relief
                                              Page 17
